DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0125193 A1.


Response to Amendment
Newly submitted claim 21 – 24, 32 and 33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
First, the newly submitted claim 21 – 24, 32 and 33 are same as the corresponding claims in the Group I (originally filed claim 1 – 9) as set forth in the Requirement for Restriction/Election mailed on 08/31/2021. In the response submitted on 10/20/2021, applicant elected Group III (claim 14 – 20) with traverse. In the Non-Final Office Action mailed on 11/12/2021, the restriction requirement is made final and an action on the merits is performed on Group III (claim 14 -20). 
Second, the reasons for restriction and the serious burden for search and examination have already been detailed in the Requirement for Restriction/Election mailed on 08/31/2021, which are also be applied to newly submitted claim 21 – 24, 32 and 33, because they are directed to the non-elected Group I.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 – 24, 32 and 33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The amendment filed on 02/14/2022 has been entered:
Claim 14 – 33 remain pending in the application;
Claim 21 – 24, 32 and 33 are withdrawn from consideration;
Claim 14 – 20 are amended;
Claim 1 – 13 are cancelled;
Claim 21 – 33 are added as new.

Applicant’s amendments to claims overcome each and every 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 11/12/2021. The corresponding 112 claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims under 35 U.S.C. 103 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection.

Regarding the rejection of independent claim 14, applicant amended claim to include limitations “wherein the treating of the larger vessel diameter lesion first shortens or reduces operation times spent performing treatment of the lesions in the left and right lower limb arteries of the patient”, and submitted on p.9 – 12 that “Sauer does not disclose or suggest treating a larger vessel diameter lesion first, wherein the treating of the larger vessel diameter lesion first shortens or reduces operation times spent performing treatment of the lesions in the left and right lower limb arteries of the patient, and then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip to treat a smaller vessel diameter lesion as recited in claim 14 as amended.” Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First, as stated on p.10 of the Non-Final Office Action mailed on 11/12/2021, “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case as taught by Sauer, treating the larger vessel diameter lesion will result in more blood flow according to the knowledge in fluid dynamics, compared to the result of treating smaller vessel diameter lesion. Thus, treating lesion with larger vessel diameter will be ranked first in treatment. In the meanwhile, the larger diameter vessel is easier for treatment implementation and therefore will be ranked first in treatment too. The smaller vessel diameter lesion will be ranked next to the larger vessel diameter lesion in the ranking list.
Second, Sauer in [0035] also teaches the preference of using smaller numbers of stents first. This selection preference is also equivalent to reducing the operation time since fewer stents implanted means less delivering and operation of stents procedures.
Thus, applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.12 exclusively rely on supposed deficiencies with the rejection of parent claim 14. These remarks are not persuasive and moot in view of new grounds of rejection for the same reasons detailed above.
 
Overall, applicant’s remarks submitted on p.9 – 12 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 – 20 and 25 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2014/0358123 A1; published on 12/04/2014) (hereinafter "Ueda") in view of Sauer et al. (US 2016/0022371 A1; published on 01/28/2016) (hereinafter "Sauer").

Regarding claim 14, Ueda teaches a treatment method for treating a patient having a lesion in each of left and right lower limb arteries ("The treatment method according to the second embodiment is a procedure for treating treatment targets {hereinafter, described as 'right stenosed portion X1' and 'left stenosed portion X2'} in both the lower limbs {a right leg 104 a and a left leg 104 b} of the patient 100." [0154]; "… in the left femoral artery 218 …" [0157]; "… of the right femoral artery 230 of the right leg 104 a." [0158]; see Fig.9A and 9B) connected via an aortailiac bifurcation to the aorta ("… to the connection position Z between the right common iliac artery 228 and the left common iliac artery 214." [0157]; see Fig.9A and 9B), the treatment method comprising:
introducing a catheter from an artery of an arm of the patient ("In the treatment method, an intervention device 10 is introduced from the blood vessel 102 of an arm 106 {upper limb} …" [0088]; "The intervention device 10 used for the treatment method includes a catheter assembly 12 that includes double catheters ..." [0089]; see Fig.1 and 3; "The intervention device 10 used in this treatment method is basically the same as the intervention device 10 of the first embodiment." [0154]; here the catheter 14 is interpreted as claimed catheter), advancing and placing a catheter tip of the catheter to at least the aortailiac bifurcation of the patient ("... the distal portion 12 a of the assembly 12 is delivered to a predetermined position {position near the portion above the left popliteal artery 220} of the left femoral artery 218, and delivery of the assembly 12 is then stopped." [0147]; the assembly 12 include the catheter 14; see the position of catheter 14 in Fig.5A and 9A; here Fig.5A, 8A and 8B are equivalent to the right half of Fig.9A); and
inserting a therapeutic catheter into a lumen of the catheter positioned ("A surgeon inserts the distal end of the treatment device 18 into the proximal end of the lumen in the outer catheter 14 and then advances the treatment device 18 in the forward direction to deliver the treatment portion 20 of the treatment device 18 …" [0093]), projecting a therapeutic catheter tip of the therapeutic catheter from the catheter tip ("… to deliver the treatment portion 20 of the treatment device 18 from a distal opening 28 a of the outer catheter 14, toward the stenosed portion X of a left popliteal artery 220 from the left femoral artery 218." [0093]; "… the treatment device 18, which has been accommodated in advance in the accommodation space 72 of the guiding catheter 70, is sent out of {advanced beyond} the distal end of the guiding catheter 70 and delivered to the treatment target X of the peripheral blood vessel 226." [0147]), and treating a first vessel diameter lesion first ("… in which the left stenosed portion X2 is first treated …" [0155]), and then projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip to treat a second vessel diameter lesion ("After the step of delivery to an individual site, as shown in FIG. 10B, the surgeon performs a step of causing a treatment device to advance to an individual site in which a treatment device 80 {device for treating an individual site} for treating the right stenosed portion X1 of the right leg 104 a is caused to advance." [0159]).
Ueda fails to explicitly teach that the first lesion being treated first is a larger vessel diameter lesion, and the second lesion being treated then is a smaller vessel diameter lesion, wherein the treating of the larger vessel diameter lesion first shortens or reduces operation times spent performing treatment of the lesions in the left and right lower limb arteries of the patient.
However, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, treating the larger vessel diameter lesion will result in more blood flow according to the knowledge in fluid dynamics, compared to the result of treating smaller vessel diameter lesion. Thus, treating lesion with larger vessel diameter will be ranked first in treatment. In the meanwhile, the larger diameter vessel is easier for treatment implementation and therefore will be ranked first in treatment too. The smaller vessel diameter lesion will be ranked next to the larger vessel diameter lesion in the ranking list.
Sauer also teaches wherein the treating of the larger vessel diameter lesion first shortens or reduces operation times spent performing treatment of the lesions in the left and right lower limb arteries of the patient (“… with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]; here the smaller number of stents means less operation time, and the ease of implementation also means less operation time).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment of two lesions on two sites as taught by Ueda with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 15, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Ueda further teaches treating the smaller vessel diameter lesion with the catheter ("... the distal portion 12 a of the assembly 12 is delivered to a predetermined position {position near the portion above the left popliteal artery 220} of the left femoral artery 218, and delivery of the assembly 12 is then stopped." [0147]; see the position of catheter 14 in Fig.5A; "… in which the outer catheter 14 is delivered from the peripheral side of the abdominal aorta 212 to a predetermined position of the right femoral artery 230 of the right leg 104 a." [0158]; see Fig.5 and 8 - 11, the catheter 14 is used in treating both lesions no matter which one is smaller).

Regarding claim 16, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Ueda further teaches treating the smaller vessel diameter lesion with the therapeutic catheter ("... a device retreat step is performed in which the treatment device 18 having been used for treating the left stenosed portion X2" [0156]; "… whereby a treatment portion 80 a of the treatment device 80 can be excellently delivered to the right stenosed portion X1." [0162]; see Fig.8, 9 and Fig.11, the treatment device is used in treating both lesions no matter which one is smaller).

Regarding claim 17, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Ueda further teaches wherein after treating the first vessel diameter lesion, the treatment method comprising: removing the therapeutic catheter from the catheter ("… in which the treatment device 18 having been used for treating the left stenosed portion X2 is caused to retreat from the outer catheter 14." [0156]); and
treating the second vessel diameter lesion with a second therapeutic catheter ("After the retreat step …" [0158]; "… as shown in FIG. 10B, the surgeon performs a step of causing a treatment device to advance to an individual site in which a treatment device 80 (device for treating an individual site) for treating the right stenosed portion X1 of the right leg 104 a is caused to advance. As the treatment device 80, a device in which the stent 54 that will remain in the right stenosed portion X1 is disposed in a treatment portion 80 a is used." [0159]).
In addition, Sauer teaches the larger vessel diameter lesion is treated first and the smaller vessel diameter lesion is treated second. Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, treating the larger vessel diameter lesion will result in more blood flow according to the knowledge in fluid dynamics, compared to the result of treating smaller vessel diameter lesion. Thus, treating lesion with larger vessel diameter will be ranked first in treatment. In the meanwhile, the larger diameter vessel is easier for treatment implementation and therefore will be ranked first in treatment too. The smaller vessel diameter lesion will be ranked next to the larger vessel diameter lesion in the ranking list.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment of two lesions on two sites as taught by Ueda with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 18, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Ueda further teaches wherein the catheter is a guiding catheter ("Accordingly, in the device advance step, the outer catheter 14 can assist {guide} the advance of the treatment device 18." [0152]), the treatment method comprising:
placing the catheter tip of the catheter to at least the aortailiac bifurcation of the patient ("... in the delivery step, the distal portion 12 a of the assembly 12 is delivered to a predetermined position {position near the portion above the left popliteal artery 220} of the left femoral artery 218, and delivery of the assembly 12 is then stopped." [0132]; see Fig.5A and 9A, the position of the tip of catheter 14) with a catheter assembly including an inner catheter inserted in a lumen of the guiding catheter ("… the assembly 12 is configured such that the outer catheter 14 {first catheter} and the inner catheter 16 {second catheter} are layered on each other or axially overlap one another." [0096]; see Fig.2; inner catheter 16 is inserted in the insertion lumen 28 of the outer catheter 14).

Regarding claim 19, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Sauer further teaches acquiring image information of the patient ("Referring to FIG. 1, at step 102, medical image data of a patient is received. The medical image data is acquired prior to performing stenting …" [0016]); and 
wherein the diagnostic information is image information of the patient ("Referring to FIG. 1, at step 102, medical image data of a patient is received. The medical image data is acquired prior to performing stenting …" [0016]; "At step 106, a plurality of hemodynamically relevant stenotic lesions are identified in the coronary artery. In order to identify the hemodynamically relevant stenotic lesions, all of the lesions can be automatically detected in the medical image data or in the patient-specific anatomical model of the coronary arteries ..." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion treatment as taught by Ueda with the teaching of treatment planning based on medical image data as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 20, Ueda in view of Sauer teaches all claim limitations, as applied in claim 14, and Sauer further teaches acquiring image information of the patient ("Referring to FIG. 1, at step 102, medical image data of a patient is received. The medical image data is acquired prior to performing stenting …" [0016]); and 
measuring each vessel diameter first from the acquired image information of the patient ("Stenosis locations in the coronary tree can be automatically determined by performing coronary centerline extraction from the medical image data, calculating the vessel diameter in cross-sections along the centerline, and comparing the sequences of diameters." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion treatment as taught by Ueda with the teaching of treatment planning based on medical image data as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 25, Ueda teaches a treatment method for treating a patient having a lesion in each of left and right lower limb arteries ("The treatment method according to the second embodiment is a procedure for treating treatment targets {hereinafter, described as 'right stenosed portion X1' and 'left stenosed portion X2'} in both the lower limbs {a right leg 104 a and a left leg 104 b} of the patient 100." [0154]; "… in the left femoral artery 218 …" [0157]; "… of the right femoral artery 230 of the right leg 104 a." [0158]; see Fig.9A and 9B) connected via an aortailiac bifurcation to the aorta ("… to the connection position Z between the right common iliac artery 228 and the left common iliac artery 214." [0157]; see Fig.9A and 9B), the treatment method comprising:
introducing a catheter from an artery of an arm of the patient ("In the treatment method, an intervention device 10 is introduced from the blood vessel 102 of an arm 106 {upper limb} …" [0088]; "The intervention device 10 used for the treatment method includes a catheter assembly 12 that includes double catheters ..." [0089]; see Fig.1 and 3; "The intervention device 10 used in this treatment method is basically the same as the intervention device 10 of the first embodiment." [0154]; here the catheter 14 is interpreted as claimed catheter), advancing and placing a catheter tip of the catheter to at least the aortailiac bifurcation of the patient ("... the distal portion 12 a of the assembly 12 is delivered to a predetermined position {position near the portion above the left popliteal artery 220} of the left femoral artery 218, and delivery of the assembly 12 is then stopped." [0147]; the assembly 12 include the catheter 14; see the position of catheter 14 in Fig.5A and 9A; here Fig.5A, 8A and 8B are equivalent to the right half of Fig.9A); and
inserting a therapeutic catheter into a lumen of the catheter positioned ("A surgeon inserts the distal end of the treatment device 18 into the proximal end of the lumen in the outer catheter 14 and then advances the treatment device 18 in the forward direction to deliver the treatment portion 20 of the treatment device 18 …" [0093]), projecting a therapeutic catheter tip of the therapeutic catheter from the catheter tip ("… to deliver the treatment portion 20 of the treatment device 18 from a distal opening 28 a of the outer catheter 14, toward the stenosed portion X of a left popliteal artery 220 from the left femoral artery 218." [0093]; "… the treatment device 18, which has been accommodated in advance in the accommodation space 72 of the guiding catheter 70, is sent out of {advanced beyond} the distal end of the guiding catheter 70 and delivered to the treatment target X of the peripheral blood vessel 226." [0147]), and treating a first vessel diameter lesion first ("… in which the left stenosed portion X2 is first treated …" [0155]), 
projecting the therapeutic catheter tip of the therapeutic catheter from the catheter tip to treat a second vessel diameter lesion ("After the step of delivery to an individual site, as shown in FIG. 10B, the surgeon performs a step of causing a treatment device to advance to an individual site in which a treatment device 80 {device for treating an individual site} for treating the right stenosed portion X1 of the right leg 104 a is caused to advance." [0159]).
Ueda fails to explicitly teach that the first lesion being treated first is a larger vessel diameter lesion, and the second lesion being treated then is a smaller vessel diameter lesion, and reducing operation times spent performing the treatment of the lesions in the left and right lower limb arteries of the patient by the treating of the larger vessel diameter lesion first and then the treating of the smaller vessel diameter lesion.
However, in the same field of endeavor, Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, treating the larger vessel diameter lesion will result in more blood flow according to the knowledge in fluid dynamics, compared to the result of treating smaller vessel diameter lesion. Thus, treating lesion with larger vessel diameter will be ranked first in treatment. In the meanwhile, the larger diameter vessel is easier for treatment implementation and therefore will be ranked first in treatment too. The smaller vessel diameter lesion will be ranked next to the larger vessel diameter lesion in the ranking list.
Sauer also teaches reducing operation times spent performing the treatment of the lesions in the left and right lower limb arteries of the patient by the treating of the larger vessel diameter lesion first and then the treating of the smaller vessel diameter lesion (“… with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]; here the smaller number of stents means less operation time, and the ease of implementation also means less operation time).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment of two lesions on two sites as taught by Ueda with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 26, Ueda in view of Sauer teaches all claim limitations, as applied in claim 25, and Ueda further teaches treating the smaller vessel diameter lesion with the catheter ("... the distal portion 12 a of the assembly 12 is delivered to a predetermined position {position near the portion above the left popliteal artery 220} of the left femoral artery 218, and delivery of the assembly 12 is then stopped." [0147]; see the position of catheter 14 in Fig.5A; "… in which the outer catheter 14 is delivered from the peripheral side of the abdominal aorta 212 to a predetermined position of the right femoral artery 230 of the right leg 104 a." [0158]; see Fig.5 and 8 - 11, the catheter 14 is used in treating both lesions no matter which one is smaller).

Regarding claim 27, Ueda in view of Sauer teaches all claim limitations, as applied in claim 25, and Ueda further teaches treating the smaller vessel diameter lesion with the therapeutic catheter ("... a device retreat step is performed in which the treatment device 18 having been used for treating the left stenosed portion X2" [0156]; "… whereby a treatment portion 80 a of the treatment device 80 can be excellently delivered to the right stenosed portion X1." [0162]; see Fig.8, 9 and Fig.11, the treatment device is used in treating both lesions no matter which one is smaller).

Regarding claim 28, Ueda in view of Sauer teaches all claim limitations, as applied in claim 25, and Ueda further teaches wherein after treating the first vessel diameter lesion, the treatment method comprising: removing the therapeutic catheter from the catheter ("… in which the treatment device 18 having been used for treating the left stenosed portion X2 is caused to retreat from the outer catheter 14." [0156]); and
treating the second vessel diameter lesion with a second therapeutic catheter ("After the retreat step …" [0158]; "… as shown in FIG. 10B, the surgeon performs a step of causing a treatment device to advance to an individual site in which a treatment device 80 (device for treating an individual site) for treating the right stenosed portion X1 of the right leg 104 a is caused to advance. As the treatment device 80, a device in which the stent 54 that will remain in the right stenosed portion X1 is disposed in a treatment portion 80 a is used." [0159]).
In addition, Sauer teaches the larger vessel diameter lesion is treated first and the smaller vessel diameter lesion is treated second. Sauer teaches a method of ranking treatment options ("At step 112, the treatment options are automatically ranked based on the predicted hemodynamic metrics calculated for each treatment option." [0035]). Further, Sauer teaches the underlying reason for such treatment options ranking ("For example, the treatment options can be ranked in order of maximal blood flow restoration {as measured by the FFR values of the lesions}, with options with a smaller number of stents ranked ahead of options with a greater number of stents if the options with the smaller number of stents result in predicted FFR values greater than the threshold for all of the lesions ... The ranking of the treatment options can also consider the difficulty or ease of implementation." [0035]). “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144. In this case, treating the larger vessel diameter lesion will result in more blood flow according to the knowledge in fluid dynamics, compared to the result of treating smaller vessel diameter lesion. Thus, treating lesion with larger vessel diameter will be ranked first in treatment. In the meanwhile, the larger diameter vessel is easier for treatment implementation and therefore will be ranked first in treatment too. The smaller vessel diameter lesion will be ranked next to the larger vessel diameter lesion in the ranking list.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the treatment of two lesions on two sites as taught by Ueda with the teaching of treatment options ranking as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 29, Ueda in view of Sauer teaches all claim limitations, as applied in claim 25, and Ueda further teaches wherein the catheter is a guiding catheter ("Accordingly, in the device advance step, the outer catheter 14 can assist {guide} the advance of the treatment device 18." [0152]), the treatment method comprising:
placing the catheter tip of the catheter to at least the aortailiac bifurcation of the patient ("... in the delivery step, the distal portion 12 a of the assembly 12 is delivered to a predetermined position {position near the portion above the left popliteal artery 220} of the left femoral artery 218, and delivery of the assembly 12 is then stopped." [0132]; see Fig.5A and 9A, the position of the tip of catheter 14) with a catheter assembly including an inner catheter inserted in a lumen of the guiding catheter ("… the assembly 12 is configured such that the outer catheter 14 {first catheter} and the inner catheter 16 {second catheter} are layered on each other or axially overlap one another." [0096]; see Fig.2; inner catheter 16 is inserted in the insertion lumen 28 of the outer catheter 14).

Regarding claim 30, Ueda in view of Sauer teaches all claim limitations, as applied in claim 25, and Sauer further teaches acquiring image information of the patient ("Referring to FIG. 1, at step 102, medical image data of a patient is received. The medical image data is acquired prior to performing stenting …" [0016]); and 
wherein the diagnostic information is image information of the patient ("Referring to FIG. 1, at step 102, medical image data of a patient is received. The medical image data is acquired prior to performing stenting …" [0016]; "At step 106, a plurality of hemodynamically relevant stenotic lesions are identified in the coronary artery. In order to identify the hemodynamically relevant stenotic lesions, all of the lesions can be automatically detected in the medical image data or in the patient-specific anatomical model of the coronary arteries ..." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion treatment as taught by Ueda with the teaching of treatment planning based on medical image data as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).

Regarding claim 31, Ueda in view of Sauer teaches all claim limitations, as applied in claim 25, and Sauer further teaches acquiring image information of the patient ("Referring to FIG. 1, at step 102, medical image data of a patient is received. The medical image data is acquired prior to performing stenting …" [0016]); and 
measuring each vessel diameter first from the acquired image information of the patient ("Stenosis locations in the coronary tree can be automatically determined by performing coronary centerline extraction from the medical image data, calculating the vessel diameter in cross-sections along the centerline, and comparing the sequences of diameters." [0021]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the lesion treatment as taught by Ueda with the teaching of treatment planning based on medical image data as taught by Sauer. Doing so would make it possible to provide a method that if "a lesser number of stents can be deployed to restore sufficient blood flow, this can save money and reduce the risk associated with additional unnecessary stents. Some lesions may be difficult or even impossible to stent" (see Sauer; [0035]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793